DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-24 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “coupled to the surgical console” should be “coupled to a surgical console” [Line 3] and “a surgical console” should be “the surgical console” [Line 5].  Appropriate correction is required.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SPASOVSKI et al. (Hereafter, “Spasovski”) [US 2017/0215726 A1] in view of MOELLER et al. (Hereafter, “Moeller”) [US 2011/0157553 A1].
In regards to claim 1, Spasovski discloses a surgical system for projecting illumination onto an eye ([Abstract] Disclosed are a method and a device for controlling an eye surgery system, wherein a light pattern is generated on an eye by an illumination device and is captured by a camera unit while the patient is in the position in which he or she will undergo the surgery.) comprising: a microscope ([0092 and Fig. 1] an operating microscope 20); a camera communicatively coupled to the surgical console ([0092 and Fig. 1] camera 11), the camera operable to collect image data of an eye ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13.); and a surgical console ([Fig. 1 and 0092] computer unit 13) communicatively coupled to the camera ([0092] the camera 11 is connected to a computer unit 13.), the surgical console operable to receive the image data ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13. From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.), the surgical console comprising: a processor ([Fig. 1 and 0092] computer unit 13); and a memory, the memory comprising code executable by the processor and the processor operable to process the image data in a manner defined by the code to identify one or more eye features ([0092] From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.); a projector communicatively coupled to the surgical console ([0092, 0097, and Fig. 1] an illumination device 12 and a second illumination device 15 connected to the computer unit 13) and operable to project visible, non-treatment light onto a surface of an eye ([0092] an illumination device 12 which serves to generate a light pattern on the eye 30), the projected light being in the form of one or more discrete light projections directed to one or more particular locations of the eye based on the received image data ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.).
Moeller discloses a surgical system for projecting illumination onto an eye ([Abstract] A surgical microscopy system comprises microscopy optics for generating an image of an eye under surgery. A pattern generator generates a pattern to be superimposed with the image.) comprising: a microscope ([0037] FIG. 1 schematically illustrates a surgical microscopy system 1. The surgical microscopy system 1 comprises a housing body 3 for mounting microscopy optics 5.); a camera communicatively coupled to the surgical console ([Fig. 1] camera chip 47), the camera operable to collect image data of an eye ([0039] The microscopy system 1 further comprises a semi-permeable mirror 41 disposed in the beam 23 for supplying a portion 43 of the beam 23 to a camera chip 47 via an adapting optics 45 such that an image of the object plane 9 is generated on the camera chip 47. The controller 31 reads out images detected by the camera chip 47 and displays the images on a display 49. Thus the same image of the object plane 9 as it is perceived by a viewer looking into the ocular 25 is visible on the display 49.); and a surgical console communicatively coupled to the camera, the surgical console operable to receive the image data ([0039] The controller 31 reads out images detected by the camera chip 47 and displays the images on a display 49.), the surgical console comprising: a processor ([0038 and Fig. 1] a controller, such as a personal computer); and a memory, the memory comprising code executable by the processor and the processor operable to process the image data in a manner defined by the code to identify one or more eye features ([0041] The controller 31 is part of an eye-tracker. For implementing the eye-tracker, the controller 31 comprises a software module 63 for analyzing the images received from the camera 47. A representative illustration of such image 101 is shown in FIG. 2. Lids 103, a sclera 105, an outer rim 107 of a pupil 109 and an inner rim 111 of the pupil 109 can be recognized in the image 101. By using an appropriate illumination of the eye, the sclera 105 appears as a white area, the iris 109 appears as an area having a colour corresponding to the eye colour of the patient, and the pupil 113 positioned within the inner rim 111 of the iris 109 appears as a dark or black area. The software module 63 analyzes the image with respect to its brightness values and provides a threshold filter with regard to brightness. By applying the filter, only those regions of the image, which have a brightness below a threshold value, are maintained in the image.); a projector communicatively coupled to the surgical console and operable to project visible, non-treatment light onto a surface of an eye ([0043] The microscopy system 1 further comprises a projector 55 having a display 57, such as a LCD display, projection optics 59 and a semi-permeable mirror 61. The semi-permeable mirror 61 is arranged in the beam 24 and superimposes a projected pattern displayed by the display 57 and optics 59 with the beam 24 such that it is perceived in superposition with the image of the object plane 9 when looking into the ocular 26 or the head mounted display 50 or when looking on the display 49.), the projected light being in the form of one or more discrete light projections directed to one or more particular locations of the eye ([0044] FIG. 3 shows the microscopic image 101 of the object plane (compare with FIG. 2), wherein a pattern generated by the pattern generator 64 is superimposed with the image. The pattern comprises of a plurality of small rings 121 as outer pattern elements and a plurality of small rings 123 as inner pattern elements.) based on the received image data ([0047] The eye-tracker is 63 constantly active during the surgery. Thus, the superimposed pattern 121, 127 is moved along with the microscopic image of the eye, if the eye is displaced relative to the microscopy optics 5 due to a force on the eye exerted by a surgical tool.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Moeller. The motivation behind this modification would have been to improve the surgical microscopy system for performing eye surgery.

In regards to claim 2, the limitations of claim 1 have been addressed. Spasovski discloses wherein the one or more eye features comprises a feature of the eye or a feature disposed on the surface of the eye ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13. From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.).

In regards to claim 3, the limitations of claim 2 have been addressed. Spasovski discloses wherein the processor is operable to determine the one or more particular locations on the eye based on the received image data ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13. From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.).

In regards to claim 4, the limitations of claim 3 have been addressed. Spasovski discloses wherein the image data of the eye corresponds to an image viewable through the microscope ([0092] The operating microscope 20 comprises eyepieces 21, 22, through which the medical practitioner peers onto the eye 30 of the patient during the operation. The apparatus 10 for determining the orientation of the eye 30 is arranged on the side of the operating microscope 20 facing the eye 30. [0094] A holder 14 which holds the camera 11 and the illumination device 12 and connects these to the operating microscope 20 serves as a fastening device. However, a camera integrated into the operating microscope may also serve to capture the light pattern generated on the eye.).

In regards to claim 5, the limitations of claim 1 have been addressed. Spasovski discloses wherein the camera is mounted to the microscope, and wherein the projector is mounted to the microscope ([Fig. 1] the camera 11 and illumination device 12 are mounted on the operating microscope 20).

In regards to claim 8, the limitations of claim 1 have been addressed. Spasovski discloses wherein the projected light comprises an incision marker ([0048] The light marking generated on the eye on the basis of the geometric or topographic property advantageously indicates the current orientation of the eye on the eye during the eye operation, in particular in relation to the angle of rotation about the axis of the viewing direction, and/or a location marking required for the operation. By way of example, on the eye, the light marking indicates the intended alignment of an intraocular lens to be inserted into the eye and/or the intended position of a cut or incision to be carried out during the eye operation.), a toric axis, or a toric axis marker.

In regards to claim 9, Spasovski discloses a method of projecting light onto an eye ([Abstract] Disclosed are a method and a device for controlling an eye surgery system, wherein a light pattern is generated on an eye by an illumination device and is captured by a camera unit while the patient is in the position in which he or she will undergo the surgery.) comprising: collecting image data of an eye using a camera ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13.); determining one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light, the one or more discrete locations determined, at least in part, from the collected image data ([0092] The apparatus 10 comprises a camera 11 and an illumination device 12 which serves to generate a light pattern on the eye 30. The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13. From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.); and projecting the visible, non-treatment light onto the one or more discrete locations of the eye using a projector ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.).
Moeller discloses a method of projecting light onto an eye ([Abstract] A surgical microscopy system comprises microscopy optics for generating an image of an eye under surgery. A pattern generator generates a pattern to be superimposed with the image.) comprising: collecting image data of an eye using a camera ([0039] The microscopy system 1 further comprises a semi-permeable mirror 41 disposed in the beam 23 for supplying a portion 43 of the beam 23 to a camera chip 47 via an adapting optics 45 such that an image of the object plane 9 is generated on the camera chip 47. The controller 31 reads out images detected by the camera chip 47 and displays the images on a display 49. Thus the same image of the object plane 9 as it is perceived by a viewer looking into the ocular 25 is visible on the display 49.); determining one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light, the one or more discrete locations determined, at least in part, from the collected image data ([0041] The controller 31 is part of an eye-tracker. For implementing the eye-tracker, the controller 31 comprises a software module 63 for analyzing the images received from the camera 47. A representative illustration of such image 101 is shown in FIG. 2. Lids 103, a sclera 105, an outer rim 107 of a pupil 109 and an inner rim 111 of the pupil 109 can be recognized in the image 101. By using an appropriate illumination of the eye, the sclera 105 appears as a white area, the iris 109 appears as an area having a colour corresponding to the eye colour of the patient, and the pupil 113 positioned within the inner rim 111 of the iris 109 appears as a dark or black area. The software module 63 analyzes the image with respect to its brightness values and provides a threshold filter with regard to brightness. By applying the filter, only those regions of the image, which have a brightness below a threshold value, are maintained in the image.); and projecting the visible, non-treatment light onto the one or more discrete locations of the eye using a projector ([0043] The microscopy system 1 further comprises a projector 55 having a display 57, such as a LCD display, projection optics 59 and a semi-permeable mirror 61. The semi-permeable mirror 61 is arranged in the beam 24 and superimposes a projected pattern displayed by the display 57 and optics 59 with the beam 24 such that it is perceived in superposition with the image of the object plane 9 when looking into the ocular 26 or the head mounted display 50 or when looking on the display 49.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Moeller. The motivation behind this modification would have been to improve the surgical microscopy system for performing eye surgery.
In regards to claim 10, the limitations of claim 9 have been addressed. Spasovski discloses wherein determining the one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light comprises processing the collected image using a processor to identify the one or more discrete locations ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13. From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.).

In regards to claim 11, the limitations of claim 9 have been addressed. Spasovski fails to explicitly disclose further comprising receiving user input, and wherein the one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light is also determined based on the received user input.
Moeller discloses further comprising receiving user input, and wherein the one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light is also determined based on the received user input ([0045] The number of the rings 121, 123 and the diameters of the circles 125 and 127 are adapted to the circumstances and conditions of the transplantation to be accomplished and can be input by using the keyboard 73 of the controller 31.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Moeller. The motivation behind this modification would have been to improve the surgical microscopy system for performing eye surgery.
In regards to claim 13, the limitations of claim 9 have been addressed. Spasovski discloses wherein the one or more discrete locations on the eye to be illuminated with projected light comprises a feature of the eye or a feature disposed on the surface of the eye ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.).

In regards to claim 16, the limitations of claim 9 have been addressed. Spasovski discloses wherein the projecting visible, non-treatment light onto the one or more discrete locations of the eye comprises projecting visible, non-treatment light in the form of a ring of light encircling a pupil of the eye ([0102] An arrangement of a plurality of ring-shaped, diffuse light sources, which are arranged as concentric circles, is used in FIG. 2c as an illumination device for illuminating the eye 30. Ellipse-like light reflections on the cornea of the eye 30 emerge as light pattern 40. In this example too, the ellipse-like shape of the light pattern 40 arises from the astigmatism of the eye 30, the semi-major axes of the ellipses approximately corresponding to the astigmatism axis 34 of the eye 30 and specifying the direction thereof.).
In regards to claim 17, the limitations of claim 9 have been addressed. Spasovski discloses wherein projecting the visible, non-treatment light onto the one or more discrete locations of the eye using a projector comprises projecting the visible, - 21 -PATENT APPLICATIONDocket No. PAT9057941-US-NP non-treatment light onto the one or more discrete locations of the eye in the form of one or more incision markers ([0048] The light marking generated on the eye on the basis of the geometric or topographic property advantageously indicates the current orientation of the eye on the eye during the eye operation, in particular in relation to the angle of rotation about the axis of the viewing direction, and/or a location marking required for the operation. By way of example, on the eye, the light marking indicates the intended alignment of an intraocular lens to be inserted into the eye and/or the intended position of a cut or incision to be carried out during the eye operation.).

In regards to claim 18, the limitations of claim 9 have been addressed. Spasovski discloses wherein projecting the visible, non-treatment light onto the one or more discrete locations of the eye using a projector comprises projecting the visible, non-treatment light in the form of an incision spacing marker, an incision marker ([0048] The light marking generated on the eye on the basis of the geometric or topographic property advantageously indicates the current orientation of the eye on the eye during the eye operation, in particular in relation to the angle of rotation about the axis of the viewing direction, and/or a location marking required for the operation. By way of example, on the eye, the light marking indicates the intended alignment of an intraocular lens to be inserted into the eye and/or the intended position of a cut or incision to be carried out during the eye operation.), a toric axis marker, or scleral flap marker.

Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Heeren [US 2017/0280989 A1].
In regards to claim 6, the limitations of claim 2 have been addressed. Spasovski fails to explicitly disclose wherein the one or more eye features comprises a cannula inserted into the eye.
Heeren discloses wherein the one or more eye features comprises a cannula inserted into the eye ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes.

In regards to claim 7, the limitations of claim 6 have been addressed. Spasovski fails to explicitly discloses wherein the projected visible, non-treatment light illuminates a discrete area of the eye surface ([0048] The light marking generated on the eye on the basis of the geometric or topographic property advantageously indicates the current orientation of the eye on the eye during the eye operation, in particular in relation to the angle of rotation about the axis of the viewing direction, and/or a location marking required for the operation. By way of example, on the eye, the light marking indicates the intended alignment of an intraocular lens to be inserted into the eye and/or the intended position of a cut or incision to be carried out during the eye operation.).  
Heeren discloses wherein the projected visible, non-treatment light illuminates a discrete area of the eye surface that encompasses the cannula ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes.

In regards to claim 14, the limitations of claim 13 have been addressed. Spasovski fails to explicitly disclose wherein a feature disposed on the surface of the eye comprises an end of one or more cannulas disposed in the eye.
Heeren discloses wherein a feature disposed on the surface of the eye comprises an end of one or more cannulas disposed in the eye ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Tripathi [US 2009/0254070 A1].
In regards to claim 12, the limitations of claim 9 have been addressed. Spasovski discloses wherein projecting the visible, non-treatment light onto the one or more discrete locations of the eye using a projector comprises projecting the visible, non-treatment light ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.) 
Tripathi discloses performing eye surgery in a darkened environment [0076]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Tripathi. The motivation behind this modification would have been to improve the outcomes of the ocular surgery due to the dimmed/darkened environment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Heeren in even further view of Oberkircher et al. (Hereafter, “Oberkircher”) [US 2017/0360605 A1].
In regards to claim 15, the limitations of claim 14 have been addressed. Spasovski fails to explicitly disclose further comprising inserting a surgical instrument into at least one of the one or more cannulas while the light is projected onto the one or more cannulas.
Heeren discloses further comprising ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.).
Oberkircher discloses further comprising inserting a surgical instrument into at least one of the one or more cannulas ([0080] Cannula (50) is generally configured to support a needle (100) that is slidable within cannula (50), as will be described in greater detail below.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Oberkircher. The motivation behind this modification would have been to have improve eye surgery.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Heeren in even further view of Vold et al. (Hereafter, “Vold”) [US 2015/0305938 A1].
In regards to claim 19, the limitations of claim 6 have been addressed. Spasovski discloses wherein projecting visible, non-treatment light onto the one or more discrete locations of the eye using a projector ([0092] an illumination device 12 which serves to generate a light pattern on the eye 30) 
Vold discloses wherein projecting ([0054] Optionally, the distal end of the illumination light conduit may be adjustable such a practitioner may selective adjust the delivery of the illumination light to other parts of the eye (e.g., the pupil of the eye, etc.). In some embodiments, the distal end of the illumination light conduit may be adjusted such that illumination light is delivered directly at the angle of the anterior chamber while the contact surface of the probe is placed on the surface of the eye.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Vold. The motivation behind this modification would have been to improve the light projection onto the eye of a patient.

Claims 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Oberkircher.
In regards to claim 20, Spasovski discloses a method of projecting light onto an eye ([Abstract] Disclosed are a method and a device for controlling an eye surgery system, wherein a light pattern is generated on an eye by an illumination device and is captured by a camera unit while the patient is in the position in which he or she will undergo the surgery.) comprising: collecting image data of an eye using a camera ([0092] The camera 11 serves to capture the light pattern generated on the eye and is connected to a computer unit 13.); processing the received image data to determine one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light ([0092] From the captured light pattern, the computer unit 13 ascertains a parameter which is characteristic for the current orientation of the eye 30.); projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated, the one or more discrete locations being ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.); and 
Heeren discloses projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated, the one or more discrete locations being one or more cannulas disposed in the eye ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.); and ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.).
Oberkircher discloses inserting a surgical instrument into at least one of the one or more cannulas ([0080] Cannula (50) is generally configured to support a needle (100) that is slidable within cannula (50), as will be described in greater detail below.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Oberkircher. The motivation behind this modification would have been to have improve eye surgery.

In regards to claim 22, the limitations of claim 20 have been addressed. Spasovski discloses wherein projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated comprises projecting a ring of the light onto ([0044] FIG. 3 shows the microscopic image 101 of the object plane (compare with FIG. 2), wherein a pattern generated by the pattern generator 64 is superimposed with the image. The pattern comprises of a plurality of small rings 121 as outer pattern elements and a plurality of small rings 123 as inner pattern elements. [0047] The eye-tracker is 63 constantly active during the surgery. Thus, the superimposed pattern 121, 127 is moved along with the microscopic image of the eye, if the eye is displaced relative to the microscopy optics 5 due to a force on the eye exerted by a surgical tool.).
Heeren discloses projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated comprises projecting ([0003] The surgeon may also insert other microsurgical instruments such as a fiber optic illuminator, an infusion cannula, an imaging probe (e.g., an OCT probe), or an aspiration probe during the posterior segment surgery. [0006] The tracking system includes a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Moeller. The motivation behind this modification would have been to improve the surgical microscopy system for performing eye surgery. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Heeren. The motivation behind this modification would have been to improve the visualization techniques in order to improve patient safety and surgical outcomes.

In regards to claim 24, the limitations of claim 20 have been addressed. Spasovski discloses further comprising: projecting light onto the eye in the forms of one or more incision markers; forming one or more incisions in the eye according to the one or more incision markers ([0048] The light marking generated on the eye on the basis of the geometric or topographic property advantageously indicates the current orientation of the eye on the eye during the eye operation, in particular in relation to the angle of rotation about the axis of the viewing direction, and/or a location marking required for the operation. By way of example, on the eye, the light marking indicates the intended alignment of an intraocular lens to be inserted into the eye and/or the intended position of a cut or incision to be carried out during the eye operation.); 
Oberkircher discloses inserting the one or more cannulas into the eye through the one or more incisions ([0098] With the sclerotomy procedure performed, an operator may insert cannula (50) of instrument (10) through incision (316) and into the space between sclera (304) and choroid (306).).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Oberkircher. The motivation behind this modification would have been to have improve eye surgery.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spasovski in view of Moeller in further view of Oberkircher in even further view of Tripathi.
In regards to claim 21, the limitations of claim 20 have been addressed. Spasovski discloses wherein projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated comprises projecting visible, non- treatment light ([0097] The second illumination device 15 serves to generate a light marking on the eye 30, the location or position of which light marking is controlled on the eye 30 on the basis of the parameter ascertained by the computer unit 13 from the image data of the camera 11. Advantageously, the second illumination device 15 is likewise fastened to the holder 14. It is also possible to determine the viewing direction with appropriate moving or static patterns. [0098] The eye 30 comprises the sclera 31, the iris 32, the pupil 33 and the cornea 36. [0099] FIGS. 2a-2c show preferred examples of the light pattern 40 generated on the eye 30. Once again, the sclera 31, the iris 32 and the pupil 33 are shown as parts of the eye 30. The light patterns 40 arise as a result of the light reflections on the cornea of the eye 30.) 
Tripathi discloses performing eye surgery in a darkened operating room environment [0003 and 0076]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spasovski with the teachings of Tripathi. The motivation behind this modification would have been to improve the outcomes of the ocular surgery due to the dimmed/darkened environment.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482